 Case 1-17-01005-ess                 Doc 282           Filed 09/02/20              Entered 09/02/20 19:43:09




BSF
                    BO IES
                    SCH ILLER
                    FLEXNER




                                                September 2, 2020




VIA ECF
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

       Re:       Tashanna B. Golden, et al. v. JP Morgan Chase, et al.
                 Adv. Pro. No. 1-17-01005 (ESS)

Dear Judge Stong:
       We represent Plaintiff in the above-entitled matter. We write with regard to a
discovery dispute we have with third-party Citibank.
         As you will recall, Citibank originally opposed Plaintiff’s discovery request to
Defendant Firstmark insofar as that request included service agreements Citibank had with
Firstmark concerning the collection of student loans and certain other data in the possession
of Firstmark. Citibank moved for a protective order on October 10, 2019 (Dkt. 186), which
the Court denied on February 27, 2020 (Dkt. 235). However, before denying Citibank’s
motion for a protective order, this Court asked the parties to negotiate with Citibank
concerning its requested revisions to the existing confidentiality order. We did that and
those revisions were also entered on February 27, 2020. On January 30, 2020, we served
subpoenas on Citibank seeking the production of documents in Citibank’s possession with
regard to their processes for the origination of student loans that are serviced by Defendant
Firstmark and seeking a deposition of a Citibank Rule 30(b)(6) witness. See Exs. A and B
attached hereto. Firstmark, as a servicer, has limited or no knowledge with regard to the
originating banks’ practices with regard to their criteria for originating loans and,
specifically, whether they seek certification of loans from the applicants’ respective
institutions. We understand that a number of loans that are held by members of the class
and serviced by Firstmark were, in fact, originated by Citibank.
       We further note that Citibank claims that Plaintiff Golden’s bar loan was “certified.”
Of course, it is our position that a bar loan is not a qualified education loan under §
523(a)(8)(B) because the loan is not being made to a person who is using the proceeds to
cover the cost of attendance at a Title IV institution. See Campbell v. Citibank, N.A., 547
B.R. 49, 60 (Bankr. E.D.N.Y. 2016) (noting that the Citibank bar loan has all the attributes
of a standard consumer loan rather than an education loan). It is obviously important for
Plaintiff to determine what, in fact, Citibank’s practices were with regard to the
certification of loans, both for undergraduate and graduate students, and to determine
which loans held in the Firstmark portfolio are, in fact, certified by the relevant educational
                                  BO IES SC HI LLER FLEXNER LLP
          333 Mai n Str ee t , A r mo nk, NY 1050 4 I (t) 9 14 74 9 8 200 I (f) 9 14 74 9 8300 I www .bsfll p .com
   Case 1-17-01005-ess         Doc 282      Filed 09/02/20     Entered 09/02/20 19:43:09



BSF
  institution. For this reason, we have sought the deposition of a Rule 30(b)(6) designee of
  Citibank and have sought certain documents from Citibank.
      Citibank has refused to comply with the subpoena. See Ex. C hereto. In particular, in
  a letter to Plaintiff’s counsel on February 28, 2020, Citibank’s counsel once again argued,
  as they did in their earlier motion for a protective order, that “this case is not amenable to
  class certification, and the expansive purported class data Plaintiff seeks as part of its
  subpoenas is not appropriate under Rules 1, 23, 26 or 45 - particularly to a third party, like
  Citibank.” See Ex. D hereto. Citibank’s counsel took this position the very next day after
  this Court rejected similar arguments made in support of Citibank’s motion for a protective
  order which was denied by this Court.
      We have had numerous meet and confers over several months with Citibank, all to no
  avail. Citibank has offered to provide a written declaration which we do not believe would
  be adequate to address all the factual questions that will arise and that can be most
  efficiently addressed in one deposition after we receive the relevant documents.
      For all the foregoing reasons, we respectfully request that the Court intervene in this
  discovery matter and direct Citibank to comply with the subpoena.


                                                Respectfully submitted,
                                                /s/ George F. Carpinello
                                                George F. Carpinello




  GFC/slb

  Enclosure(s)

  cc via ECF:    Counsel of Record

  cc via email: Marjorie J Peerce peercem@ballardspahr.com
                Matthew A. Morr morrm@ballardspahr.com
